DETAILED ACTION
	This is the first Office action on the merits. Claims 32-61 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed December 21, 2018 was received and considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one hole extending through the wall on the first side of the track shoe body and at least one weld at or adjacent the at least one hole (claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both depth of cavity and total height of track shoe body in Fig. 13.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "42" mentioned on page 10 line 18.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Applicant is advised that should claim 32 be found allowable, claim 49 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 
Applicant is advised that should claim 33 be found allowable, claim 51 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 38 be found allowable, claim 50 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 39 be found allowable, claim 52 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 40 be found allowable, claim 53 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 43 be found allowable, claim 54 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or 
Applicant is advised that should claim 45 be found allowable, claim 55 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 42 and 59 are objected to because of the following informalities:
Regarding Claim 42, the term “complimentary” should be - -complementary- -.
Regarding Claim 59, the term “log” should be - -lug- -.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 36, it is unclear whether the limitation “at least one weld” is the same element as “a weld” as previously set forth in claim 32 or an additional weld.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 49-55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 49, the claim sets forth all of the limitations of claim 32 and is not further limiting.
Claims 50-55 do not further limit the subject matter of previous claims and depend from the improper claim rejected above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 32-35, 37-43, 45-58, and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,053,579 (Trudeau), cited in the IDS, in view of US 20150375813 A1 (Talbot et al.), cited in the IDS.
Regarding Claims 32 and 49, Trudeau discloses (Col. 2 lines 9-12; Figs. 1-2) a track shoe assembly (crawler tread unit or shoe A) comprising: a drive lug part (renewable insert R) including: at least one lug portion (upstanding lugs 10) protruding in a first direction (Col. 2 lines 39-43); at least one supporting protrusion (tongues 5) extending in a direction substantially opposite to the first direction (Col. 2 lines 20-25); and at least one pad portion (roller path 10a) disposed between the at least one lug portion and the at least one supporting protrusion (Col. 2 lines 39-43); and a track shoe body (A), the track shoe body including: a drive lug cavity (recesses 4) configured to receive the drive lug part such that a load applied to the drive lug part is at least partially transferred to the track shoe (Col. 2 lines 20-25, 44-47); wherein the drive lug cavity (recesses 4) and the drive lug part (insert R) are arranged to define a channel between the drive lug part and the drive lug cavity (it can be seen in Fig. 1 that a channel is formed where the recesses and tongues meet); and the drive lug cavity (recesses 4) having a lower surface wherein the least one supporting protrusion (tongues 5) contacts the lower surface of the drive lug cavity (recesses 4) when the drive lug part is received in the drive lug cavity (it can be seen in Fig. 1 that the tongues 5 contact the lower surface of the recesses 4).
Trudeau does not disclose the channel between the drive lug part and the drive lug cavity receives a weld when the drive lug part is received in the drive lug cavity.
However, Talbot et al. teaches (Para. [0016]; Figs. 3-4) lugs 7 attached to a shoe base 6 by welding. 

Regarding Claim 33, Trudeau and Talbot et al. disclose the track shoe assembly of claim 32, as discussed above. 
Trudeau further discloses (Col. 2 lines 20-25, 39-43; Figs. 1-2) at least one supporting protrusion (tongues 5) includes a protrusion surface at an end of the supporting protrusion remote from the at least one lug portion (upstanding lugs 10), the protrusion surface contacting the lower surface of the drive lug cavity (recesses 4) when the drive lug part is received in the drive lug cavity (it can be seen in Fig. 1 that the tongues 5 contact the lower surface of the recesses 4).
Regarding Claim 34, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32-33, as discussed above.
Trudeau further discloses (Col. 2 lines 9-25; Figs. 1-2) the track shoe body (crawler tread unit or shoe A) comprises a first side (ground engaging surface B) for engaging with the ground during use, and a second side (center area 1 shown in Fig. 2) opposite to the first side, the drive lug cavity (recesses 4) extending inwardly of the second side.
Regarding Claim 35, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32-34, as discussed above.
Trudeau further discloses (Col. 2 lines 20-28; Figs. 1-2) the lower surface (bottom of recesses 4) is a surface of a wall on the first side (ground engaging surface B) of the track shoe body (it can be seen in Fig. 1 that the lower surface of the recesses 4 define the wall of the ground engaging surface B).
Regarding Claim 37, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32-33, as discussed above. 

Regarding Claims 38 and 50, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 49, as discussed above. 
Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) the drive lug part (insert R) comprises one supporting protrusion (tongue 5).
Regarding Claims 39 and 52, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 49, as discussed above.
Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) a plurality of supporting protrusions (tongues 5).
Regarding Claims 40 and 53, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32, 39, 49, and 52, as discussed above.
Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) at least one void arranged to define the plurality of supporting protrusions (it can be seen in Figs. 1-2 that the tongues 5 have a void between them).
Regarding Claim 41, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 39-40, as discussed above.
Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) the track shoe body (crawler shoe A) includes at least one bracing wall extending through the drive lug cavity (it can be seen in Figs. 1-2 that there is a wall between the recesses 4).
Regarding Claim 42, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 39-41, as discussed above.

Regarding Claims 43 and 54, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 49, as discussed above.
Trudeau further teaches (Col. 2 lines 61-69; Figs. 3-4) a lug part chamfer (it can be seen that tongues 15 have a chamfered surface on the ends in the widthwise direction) on the drive lug part (insert R’) such that when the drive lug part is received in the drive lug cavity (recesses 14), the channel between the drive lug part and the drive lug cavity is at least partially defined by the lug part chamfer (recesses 14 must coincide with the tongues 15 in order to fit together).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to exchange the tongues and recesses of Figs. 1-2 with the chamfered surfaces of Figs. 3-4, as an obvious substitute configuration, for the purpose of aligning the lug with the cavity during installation.
Regarding Claims 45 and 55, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 49, as discussed above.
Trudeau further discloses (Col. 3 lines 3-15; Figs. 3-4) the at least one supporting protrusion (tongue 15) comprises at least one recess portion (openings 12a, 12b) for receiving a load sharing member (pin 13) when the drive lug is received in the drive lug cavity (recesses 14).
Regarding Claim 46, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 45, as discussed above.

Regarding Claim 47, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 45-46, as discussed above. 
Trudeau further discloses (Col. 3 lines 10-15) the load sharing member is a load sharing beam (pin 13).
Regarding Claim 48, Trudeau and Talbot et al. disclose the track shoe assembly of claim 32, as discussed above.
Trudeau further discloses (Col. 3 lines 24-32; Figs. 1-4) a penetration depth of the drive lug part (insert R, R’) in the drive lug cavity (recesses 4, 14) is at least fifty percent of a height of the track shoe body (it can be seen in Fig. 1 that the penetration depth is at least half of the height of the crawler shoe A).
Regarding Claim 51, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 49-50, as discussed above.
Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) the supporting protrusion (tongues 5) includes a protrusion surface at an end of the supporting protrusion remote from the drive lug part (upstanding lugs 10).
Regarding Claim 56, Trudeau discloses (Col. 2 lines 9-12; Figs. 1-2) a method of constructing a track shoe assembly (crawler shoe A) of a track of a vehicle, the method including: providing a drive lug part (insert R) comprising at least one lug portion (upstanding lug 10) protruding in a first direction (Col. 
Trudeau does not disclose forming a weld between the drive lug part and the drive lug cavity by filling the channel with weld material.
However, Talbot et al. teaches (Para. [0016]; Figs. 3-4) lugs 7 attached to a shoe base 6 by welding. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Trudeau to weld the insert to the shoe body, as taught by Talbot, in order to prevent the insert from coming apart during use.
Regarding Claim 57, Trudeau and Talbot et al. disclose the method of claim 56, as discussed above. 
Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) forming the drive lug cavity (recesses 4) in the track shoe body (crawler shoe A) from a first surface (center area 1) of the track shoe body.
Regarding Claim 58, Trudeau and Talbot et al. disclose the method of claim 56, as discussed above.

Regarding Claim 60, Trudeau and Talbot et al. disclose the method of claim 56, as discussed above.
Trudeau further teaches (Col. 2 lines 61-69; Figs. 3-4) forming a lug part chamfer (it can be seen that tongues 15 have a chamfered surface on the ends in the widthwise direction) on the drive lug part (insert R’) so that the channel between the drive lug part and the drive lug cavity (recesses 14) is at least partially defined by the lug part chamfer when the drive lug part is received in the drive lug cavity (recesses 14 must coincide with the tongues 15 in order to fit together).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to exchange the tongues and recesses of Figs. 1-2 with the chamfered surfaces of Figs. 3-4, as an obvious substitute configuration, for the purpose of aligning the lug with the cavity during installation.
Regarding Claim 61, Trudeau and Talbot et al. disclose the method of claim 56, as discussed above.
Trudeau further discloses (Col. 1 lines 34-44) cutting an existing worn drive lug part (insert R) from an existing track shoe assembly (crawler shoe A) and receiving a non-worn drive lug part (renewed insert R) in the drive lug cavity (recesses 4).
Trudeau does not disclose forming a weld between the non-worn drive lug part and the drive lug cavity.
However, Talbot et al. teaches (Para. [0016]; Figs. 3-4) lugs 7 attached to a shoe base 6 by welding. 
.

Allowable Subject Matter
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 44 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose track shoes similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617